Citation Nr: 0845110	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to August 
1974.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008). 

In February 2008 the veteran submitted a number of medical 
treatise records and empirical evidence supporting the 
relationship between hypertension and psychiatric 
disabilities.  A VA regulation, 38 C.F.R. § 19.37, requires 
the issuance of an SSOC unless the evidence is either (1) 
duplicative; (2) discussed in an earlier SSOC or statement of 
the case; or (3) irrelevant to the issues on appeal.  Here, 
the February 2008 evidence is new and not duplicative of 
previously received evidence.  It has not been discussed in 
any SOC or SSOC.  It is relevant to the issue on appeal 
because it lends some support to the veteran's contentions 
that his hypertension is related to his service-connected 
PTSD.  As none of the three exceptions to the issuance of an 
SSOC under 38 C.F.R. § 19.37 have been met, an SSOC must be 
issued. 

In August 2008 and October 2008, the Board wrote to the 
veteran and informed him that it had received this evidence 
and that he had the right to have the AOJ review the evidence 
before the Board did.  The veteran was also informed that 
this right could be waived if a response was submitted within 
45 days, if no response was received, the Board would have to 
remand the appeal to the AOJ.  

In October 2008 the veteran submitted a written response to 
the Board's letter, requesting the Board to remand the matter 
back to the RO for initial consideration of the new evidence.  
As such, the Board must remand the veteran's claim to the RO 
for consideration of this additional evidence.  See 38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2007). 

Accordingly, the case is REMANDED for the following action:

The RO should review the additional 
evidence that was received at the Board 
in February 2008 subsequent to the most 
recent supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




